STOCK OPTION AGREEMENT




Pursuant to the




2006 Amended Stock Option Plan




of




WATAIRE INTERNATIONAL, INC.







THIS STOCK OPTION AGREEMENT (the “Agreement”), is made as of May 04, 2007 (the
“Effective Date”) by and between WATAIRE INTERNATIONAL, INC. (formerly CIMBIX
CORPORATION), a Washington corporation, (the “COMPANY”) and GARY TACON, residing
at
______________________________________________________________________________
(the “OPTIONEE”), pursuant to the COMPANY’s 2006 Amended Stock Option and
Incentive Plan (the “Plan”).




The Board of Directors of the COMPANY adopted the Plan as of October 3, 2006 and
subsequently amended on January 9, 2007 to which this Agreement and the option
granted hereunder (“Option”) are subject, and the Board of Directors of the
COMPANY has determined that it is to the advantage and in the best interest of
the COMPANY and its stockholders to grant the Option provided for herein to
OPTIONEE as an inducement to remain in the employ of the COMPANY, and as an
incentive for increased effort during such service.




1.

Grant of Option.  The COMPANY grants to OPTIONEE the right and option to
purchase from the COMPANY, on the terms and conditions hereinafter set forth,
all or any part of an aggregate of 20,000 shares (the “Option Shares”) of the
authorized Common Stock of the COMPANY, at the purchase price of $0.65 per share
(being not less than the fair market value per share of said stock on the date
hereof) as OPTIONEE may from time to time elect, exercisable on or after the
Effective Date hereof until September 30, 2013 (the latter date hereinafter
referred to as the “Terminal Date”), all in accordance with the schedule
attached hereto and marked Exhibit “A.”  No partial exercise of such Option may
be for less than 1,000 full Option Shares, unless the number purchased is the
total number at the time purchasable under the Option.  In no event shall the
COMPANY be required to transfer fractional shares to OPTIONEE.  This Agreement
and the Option granted hereunder are subject to the Plan, a copy of which is
attached hereto and incorporated herein by reference as Exhibit “B.”




2.

Method of Exercise.  The Option granted hereunder shall be exercisable, from the
Effective Date, as hereinabove provided, by written notice which shall;




(i)

state the election to exercise the Option, the number of Option Shares in
respect of which it is being exercised, the person in whose name the Option
Shares are to be issued (if the Option Shares are issued to individuals), the
names, addresses, and Social Security Numbers of such persons;




(ii)

contain such representations and agreements as to the holder’s investment intent
with respect to such Option Shares of Common Stock as are required by law or as
may be satisfactory to the COMPANY’s counsel;




(iii)





be signed by the person or persons entitled to exercise the Option and, if the
Option is being exercised by any person or persons other than the OPTIONEE, be
accompanied by proof, satisfactory to counsel for the COMPANY, of the right of
such person or persons to exercise the Option; and




(iv)

be accompanied by a payment for the purchase price of those Option Shares with
respect to which the Option is being exercised in the form of cash or check.  




3.

Issuing of Stock Certificates.  The certificate or certificates for the Option
Shares as to which the Option shall be exercised shall be registered in the name
of the person or persons exercising the Option and delivered to the COMPANY’s
general counsel, Bruce H. Haglund, Esq. (the “Escrow Holder”), Gibson, Haglund &
Paulsen, 2 Park Plaza, Suite 450, Irvine, California  92614, to be held in an
escrow (the “Escrow”) for the benefit of OPTIONEE and the COMPANY in accordance
with the terms of Section 7 below. The COMPANY shall not be required to transfer
or deliver any certificate or certificates for the Option Shares purchased upon
exercise of the Option granted hereunder until (a) compliance with the terms of
this Agreement, and (b) compliance with all then applicable requirements of law.




4.

Stock Subject to the Option.  The COMPANY shall set aside the number of Option
Shares subject to be granted upon exercise of this Option which the COMPANY now
holds as authorized and unissued shares.  If the Option should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Option Shares which were subject thereto shall be free from any
restrictions occasioned by this Option Agreement.  If the COMPANY has been
listed on a stock exchange, the COMPANY will not be required to issue or deliver
any certificate or certificates for shares to be issued hereunder until such
shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
may then be listed and until the COMPANY has taken such steps as may, in the
opinion of counsel for the COMPANY, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state blue sky laws and regulations, in connection with the
issuance or sale of such Option Shares.  The COMPANY will use its best efforts
to comply with any such requirements forthwith upon the exercise of the Option.




5.

Termination of Option.  The Option and all rights granted hereunder to the
extent such rights shall not have been exercised, shall terminate and become
null and void on the Terminal Date or sooner if OPTIONEE ceases to be in the
continuous employ of the COMPANY (whether by resignation, dismissal, or
otherwise, as defined in the Plan), except that:  (a) in the event of
termination of such employment for any reason other than death or the permanent
disability of OPTIONEE, as defined in Section 22(e)(3) of the Internal Revenue
Code, as amended and as presently in effect (the “Code”),  OPTIONEE may at any
time within a period of 90 days thereafter exercise the Option granted hereunder
to the extent such Option was exercisable by OPTIONEE on the date of the
termination of such employment; (b) in the event of death or the permanent
disability of OPTIONEE while in the employ of the COMPANY, the Option granted
hereunder, to the extent that OPTIONEE was entitled to exercise such Option on
the date of OPTIONEE’s disability, may be exercised within one year after such
termination as a result of death or disability by OPTIONEE or the person or
persons to whom OPTIONEE’s rights under the Option granted hereby shall pass by
will or by the applicable laws of descent and distribution; and (c) in the event
of retirement, as defined in the Plan, the OPTIONEE may at any time within a
period of 90 days thereafter exercise the Option granted hereunder to the extent
such Option was exercisable by OPTIONEE on the date of the termination of such
employment.  Notwithstanding anything herein to the contrary, however, the
Option and all rights herein granted shall in all events terminate and become
null and void on the Terminal Date. The Board of Directors of the COMPANY or the
Committee established under the Plan shall have the right to extend the term of
the Option.




6.





Limitation Upon Transfer.  During the lifetime of OPTIONEE, the Option and all
rights granted hereunder shall be exercisable only by OPTIONEE, and except as in
Section 5 otherwise provided, the Option and all rights granted hereunder shall
not be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise), and shall not be subject to execution,
attachment, or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of such Option or of such rights contrary to
the provisions hereof, or upon the levy of any attachment or similar process
upon such Option or such rights, such Option and such rights shall immediately
become null and void.




7.

Stock as Investment.  By accepting this Option, the OPTIONEE acknowledges for
OPTIONEE or any heirs and legatees, that any and all Option Shares purchased
hereunder shall be acquired for investment and not for distribution, and upon
the transfer of any or all of the Option Shares subject to the Option granted
hereunder, the OPTIONEE, or heirs or legatees receiving such Option Shares,
shall deliver to the COMPANY a representation in writing that such Option Shares
are being acquired in good faith for investment and not for distribution.  The
OPTIONEE shall not dispose (whether by sale, exchange, gift, or any other
transfer) of any Option Shares of stock acquired pursuant to the exercise of the
Option granted hereunder, within two years after the grant of this Option or one
year after the transfer of such Option Shares to him upon his exercise of such
Option.  OPTIONEE further recognizes that any disposition (whether a sale,
exchange, gift, or any other transfer) of any Option Shares of stock prior to
the aforementioned periods will not only be a breach of this Agreement, but will
also disqualify the Option as a Incentive Stock Option under Section 422A of the
Code.




8.

Reclassification, Consolidation, or Merger.  In the event of any change in the
Common Stock of the COMPANY subject to the Option granted hereunder, through
merger, consolidation, reorganization, recapitalization, stock split, stock
dividend, or other change in the corporate structure, appropriate adjustment
shall be made by the COMPANY in the number of Option Shares subject to such
Option and the price per share; provided, however, that in accordance with the
provisions of Section 425(a) of the Code, a new Option may be substituted for
the Option granted hereunder or such Option may be assumed by an employer
corporation, or a parent or subsidiary of such corporation, in connection with
any transaction to which such Section is applicable.  Upon the dissolution or
liquidation of the COMPANY other than in connection with a transaction to which
such Section is applicable, the Option granted hereunder shall terminate and
become null and void, but OPTIONEE shall have the right immediately prior to
such dissolution or liquidation to exercise the Option granted hereunder to the
full extent not before exercised.




9.

Right as Stockholder.  Neither OPTIONEE nor his executors, administrators, heirs
or legatees, shall be or have any rights or privileges of a stockholder of the
COMPANY in respect of the Option Shares transferable upon exercise of the Option
granted hereunder, unless and until certificates representing such Option Shares
shall have been endorsed, transferred, and delivered and the transferee has
caused his name to be entered as the stockholder of record on the books of the
COMPANY.




10.

Notices.  Any notice to be given under the terms of this Agreement shall be
addressed to the COMPANY in care of its Secretary at the main offices for the
transaction of its business, and any notice to be given to OPTIONEE shall be
addressed to OPTIONEE at the address set forth above, or at such other place as
either party may hereafter designate in writing to the other.  Any such notice
shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as herein required, certified and deposited (postage and
certification prepaid) in a post office regularly maintained by the United
States Government.




11.

Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the COMPANY.  All obligations imposed upon the
OPTIONEE and all rights granted to the





COMPANY under this Agreement shall be binding upon the OPTIONEE’s heirs, legal
representatives, and successors.  This Agreement shall be the sole and exclusive
source of any and all rights that the OPTIONEE, OPTIONEE’s heirs, legal
representatives, or successors may have in respect to the Plan or any options or
Common Stock granted or issued thereunder, whether to OPTIONEE, or to any other
person.




12.

Internal Revenue Code.  All Options granted hereunder are granted pursuant to
the Internal Revenue Code, as amended, as it is in force and effect at the date
of grant.




13.

Resolution of Disputes.  Any dispute or disagreement which should arise under,
or as a result of, or in any way relate to, the interpretation, construction, or
application of this Agreement will be determined by the Board of Directors of
the COMPANY.  Any determination made hereunder shall be final, binding, and
conclusive for all purposes.




(The remainder of this page is intentionally blank.  The signature page
follows.)







 

















IN WITNESS WHEREOF, the COMPANY has caused these presents to be executed on its
behalf by its President, to be sealed by its corporate seal, and attested by its
Secretary, and OPTIONEE has hereunto set his or her hand the date and year first
above written, which is the time of the granting of the Option hereunder.




WATAIRE INTERNATIONAL, INC.

  

a Washington corporation










By: _______________________

ROBERT ROSNER, Chief Executive Officer







                                                         By:
________________________

TERRENCE NYLANDER, President










OPTIONEE










__________________________

GARY TACON



































EXHIBIT “A”







STOCK OPTION AGREEMENT




Pursuant to the

2006 Amended Stock Option Plan




of




WATAIRE INTERNATIONAL, INC.




EXERCISE SCHEDULE







Number of

Option Period

Exercisable Options     




1.  

On or after May 04, 2007

100% of the Option Shares

through the Terminal Date

 





















